Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing As filed with the U.S. Securities and Exchange Commission on February 19, 2009 Securities Act File No. 33-49552 Investment Company Act File No. 811-6740 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 x Pre-Effective Amendment No. Post-Effective Amendment No. 49 and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 x Amendment No. 55 (Check appropriate box or boxes.) Legg Mason Partners Institutional Trust* (Exact Name of Registrant as Specified in Charter) 55 Water Street, New York, New York (Address of Principal Executive Offices) (Zip Code) Registrants Telephone Number, including Area Code (800) 451-2010 Robert I. Frenkel Legg Mason Partners Institutional Trust 100 First Stamford Place Stamford, Connecticut 06902 (Name and Address of Agent for Service) COPY TO: Roger P. Joseph, Esq. Bingham McCutchen LLP One Federal Street Boston, Massachusetts 02110 Continuous (Approximate Date of Proposed Offering) It is proposed that this filing will become effective on February 28, 2009 pursuant to Rule 485(b) under the Securities Act of 1933, as amended. * This filing relates solely to SMASh Series M Fund, SMASh Series C Fund, and SMASh Series EC Fund. Part A (the Prospectus) and Part B (the Statement of Additional Information) filed by the Registrant in Post-Effective Amendment No. 47 to the Registration Statement on Form N-1A under the Securities Act of 1933 (File No. 33-49552) and Amendment No. 53 to the Registration Statement on Form N-1A under the Investment Company Act of 1940 (File No. 811-6740) pursuant to Rule 485(a) on December 22, 2008 (Accession Number 0000930413-08-007331) are herein incorporated by reference. This filing is being made pursuant to Rule 485(b)(1)(iii) under the Securities Act of 1933 to extend the effectiveness of the Registration Statement until February 28, 2009. PART C Other Information Item 23. Exhibits (a) (1) Declaration of Trust dated October 2, 2006 is incorporated herein by reference to Post-Effective Amendment No. 42 to the Registrants Registration Statement on Form N-1A as filed with the Securities Exchange Commission (SEC) on April 16, 2007 (Post-Effective Amendment No. 42). (2) Designation of Series of Shares of Beneficial Interests in the Trust, effective as of February 6, 2007 is incorporated herein by reference to Post-Effective Amendment No. 42. (b) By-laws dated October 4, 2006 are incorporated herein by reference to Post-Effective Amendment No. 42. (c) Not Applicable (d) (1) Management Agreement between the Registrant, on behalf of Citi Institutional Enhanced Income Fund, and Legg Mason Partners Fund Advisor, LLC (LMPFA) dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43 to the Registrants Registration Statement on Form N-1A as filed with the SEC on September 27, 2007 (Post-Effective Amendment No. 43). (2) Management Agreement between the Registrant, on behalf of Citi Institutional Tax Free Reserves, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (3)Management Agreement between the Registrant, on behalf of Citi Institutional U.S. Treasury Reserves, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (4) Management Agreement between the Registrant, on behalf of Citi Institutional Liquid Reserves, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (5) Management Agreement between the Registrant, on behalf of Citi Institutional Cash Reserves, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (6) Management Agreement between the Registrant, on behalf of SMASh Series M Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (7) Management Agreement between the Registrant, on behalf of SMASh Series C Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (8) Management Agreement between the Registrant, on behalf of SMASh Series EC Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (9) Management Agreement between the Registrant, on behalf of SMASh Series MEC Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (10) Management Agreement between the Registrant, on behalf of Western Asset Institutional Money Market Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (11) Management Agreement between the Registrant, on behalf of Western Asset Institutional Government Money Market Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (12) Management Agreement between the Registrant, on behalf of Western Asset Institutional Municipal Money Market Fund, and LMPFA dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (13) Subadvisory Agreement between LMPFA and Western Asset Management Company (WAM), with respect to Citi Institutional Enhanced Income Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (14) Subadvisory Agreement between LMPFA and WAM, with respect to Citi Institutional Tax Free Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (15) Subadvisory Agreement between LMPFA and WAM, with respect to Citi Institutional U.S. Treasury Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (16) Subadvisory Agreement between LMPFA and WAM, with respect to Citi Institutional Liquid Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (17) Subadvisory Agreement between LMPFA and WAM, with respect to Citi Institutional Cash Reserves, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (18) Subadvisory Agreement between LMPFA and WAM, with respect to SMASh Series M Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (19) Subadvisory Agreement between LMPFA and WAM, with respect to SMASh Series C Fund, dated April 13, 2007 is incorporated by reference to Post-Effective Amendment No. 43. (20) Subadvisory Agreement between LMPFA and WAM, with respect to SMASh Series EC Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (21) Subadvisory Agreement between LMPFA and WAM, with respect to SMASh Series MEC Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (22) Subadvisory Agreement between WAM and Western Asset Management Company Limited (WAML), with respect to SMASh Series M Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (23) Subadvisory Agreement between WAM and WAML, with respect to SMASh Series C Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (24) Subadvisory Agreement between WAM and WAML, with respect to SMASh Series EC Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (25) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset Institutional Money Market Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (26) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset Institutional Government Money Market Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (27) Subadvisory Agreement between LMPFA and WAM, with respect to Western Asset Institutional Municipal Money Market Fund, dated April 13, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (28) Subadvisory Agreement between LMPFA and Western Asset Management Company Pte., Ltd. (Singapore), with respect to SMASh Series EC Fund, is incorporated herein by reference to Post-Effective Amendment No. 46 to the Registrants Registration Statement on Form N-1A as filed with the Securities Exchange Commission (SEC) on September 15, 2008 (Post-Effective Amendment No. 46). (29) Subadvisory Agreement between LMPFA and Western Asset Management Company Ltd (Japan), with respect to SMASh Series EC Fund, is incorporated herein by reference to Post-Effective Amendment No. 46. (e) (1) Distribution Agreement between the Registrant and Legg Mason Investor Services, LLC (LMIS), on behalf of Citi Institutional Cash Reserves, Citi Institutional Enhanced Income Fund, Citi Institutional Liquid Reserves, Citi Institutional Tax Free Reserves, Citi Institutional U.S. Treasury Reserves, SMASh Series C Fund, SMASh Series EC Fund, SMASh Series M Fund, SMASh Series MEC Fund, Western Asset Institutional Government Money Market Fund, Western Asset Institutional Money Market Fund, and Western Asset Institutional Municipal Money Market Fund, dated December 1, 2008, is filed herewith. (f) (1) Retirement Plan of the Registrant is incorporated herein by reference to Post-Effective Amendment No. 30 to the Registrants Registration Statement on Form N-1A as filed with the SEC on October 31, 2005 (Post- Effective Amendment No. 30). (2) Form of Amendment to the Amended and Restated Trustee Retirement Plan is incorporated herein by reference to Post-Effective Amendment No. 36 to the Registrants Registration Statement on Form N-1A as filed with the SEC on December 28, 2006 (Post-Effective Amendment No. 36). (g) (1) Custodian Services Agreement with State Street Bank and Trust Company (State Street) dated January 1, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (2) Letter Agreement amending the Custodian Services Agreement with State Street dated April 9, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (h) (1) Form of Transfer Agency Agreement with PNC Global Investment Servicing (U.S.) Inc. (formerly PFPC Inc.) (PNC Global Investment Servicing), as transfer agent is incorporated herein by reference to Post- Effective Amendment No. 31 to the Registrants Registration Statement on Form N-1A as filed with the SEC on December 30, 2005 (Post-Effective Amendment No. 31). (2) Form of Transfer Agency Agreement between the Registrant and Boston Financial Data Services, Inc., as transfer agent is incorporated herein by reference to Post-Effective Amendment No. 31. (3) Service Mark Licensing Agreement between Citigroup, Inc. and the Registrant is incorporated herein by reference to Post-Effective Amendment No. 31. (4) Letter Agreement amending Schedule A to the Transfer Agency Agreement with PNC Global Investment Servicing is incorporated herein by reference to Post-Effective Amendment No. 35 to the Registrants Registration Statement on Form N-1A as filed with the SEC on December 22, 2006 (Post-Effective Amendment No. 35). (5) Expense Reimbursement Agreement between the Registrant and LMPFA is incorporated herein by reference to Post-Effective Amendment No. 35. (6) Letter Agreement dated April 9, 2007, amending the Transfer Agency and Services Agreement with PNC Global Investment Servicing is incorporated herein by reference to Post-Effective Amendment No. 43. (7) Expense Reimbursement Agreement dated December 22, 2007 is incorporated herein by reference to Post- Effective Amendment No. 45 to the Registrants Registration Statement on Form N-1A as filed with the SEC on February 14, 2008 (Post-Effective Amendment No. 45). (i) (1) Opinion and Consent of Counsel is incorporated herein by reference to the Registrants Registration Statement on Form N-1A (File No. 33-49552) as filed with the Securities and Exchange Commission on August 28, 1996 and the Registrants Registration Statement on Form N-1A (File No. 33-49554) as filed with the Securities and Exchange Commission on August 28, 1996. (2) Opinion and Consent of Counsel with respect to Citi Institutional Cash Reserves is incorporated herein by reference to the Registrant's Registration Statement on Form N-1A (File No. 33-49552) as filed with the Securities and Exchange Commission on July 17, 1997 and the Registrant's Registration Statement on Form N- 1A (File No. 33-49554) as filed with the Securities and Exchange Commission on July 17, 1997. (3) Opinion and Consent of Counsel relating to the SMASh Series M Fund, SMASh Series C Fund, SMASh Series EC Fund and SMASh Series MEC Fund is incorporated herein by reference to Post-Effective Amendment No. 35. (4) Opinion and Consent of Counsel regarding the legality of shares of Citi Institutional Cash Reserves, Citi Institutional Enhanced Income Fund, Citi Institutional Liquid Reserves, Citi Institutional Tax Free Reserves, Citi Institutional U.S. Treasury Reserves, SMASh Series M Fund, SMASh Series C Fund, SMASh Series EC Fund, SMASh Series MEC Fund, Western Asset Institutional Money Market Fund, Western Asset Institutional Government Money Market Fund, and Western Asset Institutional Municipal Money Market Fund is incorporated herein by reference to Post-Effective Amendment No. 42. (j) (1) Consent of Independent Registered Public Accounting Firm to be filed by amendment. (2) Power of Attorney dated February 6, 2007 is incorporated herein by reference to Post-Effective Amendment No. 42. (3) Power of Attorney dated February 12, 2008 is incorporated herein by reference to Post-Effective Amendment No. 45. (4) Power of Attorney dated July 31, 2008 is incorporated herein by reference to Post-Effective Amendment No. 46. (5) Power of Attorney with respect to Master Portfolio Trust dated February 12, 2008 is incorporated herein by reference to Post-Effective Amendment No. 48 as filed with the SEC on December 24, 2008. (6) Powers of Attorney dated February 12, 2009 is filed herewith. (k) Not Applicable. (l) Not Applicable. (m) Shareholder Services and Distribution Plan, pursuant to Rule 12b-1, of the Registrant, on behalf of Western Asset Institutional Money Market Fund, Western Asset Institutional Government Money Market Fund, Western Asset Institutional Municipal Money Market Fund, Citi Institutional Cash Reserves, Citi Institutional Enhanced Income Fund, Citi Institutional Liquid Reserves, Citi Institutional Tax Free Reserves and Citi Institutional U.S. Treasury Reserves, dated February 6, 2007, is incorporated by reference to Post-Effective Amendment No. 44. (n) Rule 18f-3(d) Multiple Class Plan of the Registrant dated February 6, 2007 is incorporated herein by reference to Post-Effective Amendment No. 43. (o) Not Applicable (p) (1) Code of Ethics of Citigroup Asset ManagementNorth America and Certain Registered Investment Companies, as amended September 13, 2005 (adopted by LMPFA), is incorporated herein by reference to Post- Effective Amendment No. 31. (2) Code of Ethics of LMIS dated December 1, 2005 is incorporated herein by reference to Post-Effective Amendment No. 31. (3) Code of Ethics of WAM, WAML and Western Asset Management Company Pte., Ltd. (Singapore) dated as of July, 2007, is incorporated herein by reference to Post-Effective Amendment No. 46. (4) Code of Ethics of Western Asset Management Company Ltd (Japan) is incorporated herein by reference to Post-Effective Amendment No. 46. Item 24. Persons Controlled by or under Common Control with Registrant Not Applicable. Item 25. Indemnification Provisions relating to indemnification of the Registrants Trustees and employees are included in Article IX of the Registrants Declaration of Trust, which is incorporated herein by reference. Reference is hereby made to paragraph 10 of the Distribution Agreement between the Registrant and LMIS. The Trustees and officers of the Registrant and the personnel of the Registrants manager are insured under an errors and omissions liability insurance policy. The Registrant and its officers are also insured under the fidelity bond required by Rule 17g-1 under the Investment Company Act of 1940, as amended. Item 26. Business and Other Connections of Investment Adviser Investment Adviser  Legg Mason Partners Fund Advisor, LLC (LMPFA) LMPFA was formed in 2006 under the laws of the State of Delaware as a limited liability company. LMPFA is a direct wholly-owned subsidiary of Legg Mason, Inc. (Legg Mason). LMPFA is registered as an investment adviser under the Investment Advisers Act of 1940, as amended (the Advisers Act). The list required by this Item 26 of officers and directors of LMPFA together with information as to any other business, profession, vocation or employment of a substantial nature engaged in by such officers and directors during the past two years, is incorporated by reference to Schedules A and D of Form ADV filed by LMPFA pursuant to the Advisers Act (SEC File No. 801-66785). Subadvisers Western Asset Management Company Western Asset Management Company (WAM) is an investment adviser registered with the SEC under the Advisers Act. The following is a list of the officers and directors of WAM. Directors James W. Hirschmann III Peter L. Bain Jeffrey A. Nattans Officers Bruce D. Alberts Chief Financial Officer Brett B. Canon Director of Risk Management and Operations D. Daniel Fleet President Daniel E. Giddings Assistant Secretary James W. Hirschmann III Chief Executive Officer Gavin L. James Director of Global Client Service and Marketing Dennis J. McNamara Director of Portfolio Operations Charles A. Ruys de Perez Secretary, General Counsel and Head of Legal and Compliance Western Asset Management Company Limited SubadviserWestern Asset Management Company Limited (WAML) was incorporated under the laws of England as a corporation. WAML is a wholly-owned subsidiary of Legg Mason. WAML is registered as an investment adviser under the Advisers Act. The following is a list of the officers and directors of WAML. Directors James W. Hirschmann III Peter L. Bain D. Daniel Fleet Jeffrey A. Nattans Michael B. Zelouf Officers D. Daniel Fleet President James W. Hirschmann III Managing Director Suzanne Taylor-King Finance Officer Michael B. Zelouf Head of London Operations Western Asset Management Company Ltd Western Asset Management Company Pte. Ltd. (Western Singapore) was incorporated under the laws of Singapore as a corporation. Western Singapore is a wholly-owned subsidiary of Legg Mason. The following is a list of the officers and directors of Western Singapore. Directors Peter L. Bain D. Daniel Fleet Takashi Komatsu Jeffrey A. Nattans Naoya Orime Officers D. Daniel Fleet President Yasuaki Sudo Finance Officer Naoya Orime Head of Tokyo Operations Western Asset Management Company Ltd Western Asset Management Company Ltd (Western Japan) was incorporated under the laws of Japan as a corporation. Western Japan is a wholly-owned subsidiary of Legg Mason.
